Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Todd Moore on 05/23/2022.

The claims in the application has been amended as follows: 
In claim 1, line 6, the limitation “the engagement surface” has been amended to read -- the flat engagement surface --.
In claim 5, line 2-3, the limitation “a first channel therebetween.” has been amended to read -- a first channel of the at least one channel therebetween. --.
In claim 6, line 2-3, the limitation “a second channel with” has been amended to read -- a second channel of the at least one channel with --.
In claim 7, line 3, the limitation “the first and second spacer including” has been amended to read -- the first and second spacers including --.
In claim 7, line 5, the limitation “the first and second spacer spans” has been amended to read -- the first and second spacers spans --.
In claim 8, line 1-2, the limitation “the first and second spacer is continuous” has been amended to read -- the first and second spacers are continuous --.
In claim 9, line 1-2, the limitation “the first and second spacer is discontinuous” has been amended to read -- the first and second spacers are discontinuous --.
In claim 10, line 3, the limitation “the first and second spacer including” has been amended to read -- the first and second spacers including --.
In claim 11, line 1-2, the limitation “the first and second spacer is continuous” has been amended to read -- the first and second spacers are continuous --.
In claim 12, line 1-2, the limitation “the first and second spacer is discontinuous” has been amended to read -- the first and second spacers are discontinuous --.
In claim 13, line 8-9, the limitation “the engagement surface” has been amended to read -- the flat engagement surface --.
In claim 13, line 10-11, the limitation “the engagement surface” has been amended to read -- the flat engagement surface --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a chain guide and tensioning apparatus with the specific structure recited within independent claims 1 and 13. In particular, a chain guide and tensioning apparatus comprising: a guide body having a flat engagement surface; a guide face having an outer surface that engages a drive chain, an inner surface that faces the flat engagement surface of the guide body, a plurality of parallel spacers/ first and second spacers that extends from said inner surface, and a channel formed between said plurality of parallel spacers/ first and second spacers so as to circulate air/ lubricant between the chain guide and the guide face; wherein, the plurality of parallel spacers/ first and second spacers on the guide face engages the flat engagement surface of the guide body when said guide face is overlaying/ received on said guide body.
As set forth in the previous office action (dated 11/29/2021), Moster et al. (U.S. PGPUB 2017/0248205A1) seems to be the closest related prior art to applicant’s claimed invention; which teach an embodiment of a chain guide and tensioning apparatus (chain guide and tensioning apparatus 10 illustrated in figure 7 and described in paragraph 0036) that comprises a guide face (guide face 14) having an inner surface (underside 36 of the guide face 14) with a first spacer (left-side rectangular tooth 60 illustrated in figure 7) extending from said inner surface into engagement with an engagement surface (engagement surface 26) of a guide body (guide body 12), and a second spacer (right-side rectangular tooth 60 illustrated in figure 7) also extending from said inner surface into engagement with the engagement surface of the guide body in generally parallel relation to the first spacer; the first spacer and the second spacer defining a channel (transverse spacing between the rectangular teeth 60 as illustrated in figure 7; where, said transverse spacing at least partially defines the gap 64 located between the underside 36 of the guide face 14 and the engagement surface 26 of the guide body 12) therebetween in order to facilitate air and/or lubricant circulation between the guide body and the guide face. However, as noted by the applicant in the remarks filed on 03/28/2022, paragraph 0036 of Moster et al. explicitly disclose the engagement surface (engagement surface 26) of the guide body (guide body 12) having a complementary configuration (rectangular grooves 62) that is designed to receive the plurality of parallel spacers on the inner surface (underside 36) of the guide face (guide face 14); in fact, providing the engagement surface of the guide body with parallel grooves that matches/ complements the parallel spacers on the inner surface of the guide face is a required feature in the chain guide and tensioning apparatus taught by paragraph 0036 and figure 7 in Moster et al. Therefore, Moster et al. fail to propose or render obvious a guide body of a chain guide and tensioning apparatus having a flat engagement surface configured to engage a plurality of spacers extending from an inner surface of a guide face. Although, other chain guide and tensioning apparatus in the prior art, such as the chain guide and tensioning apparatus illustrated in figures 1-5 of Moster et al, Konno (U.S. PGPUB 2013/0210566A1), Iwata (Japanese Patent Application JP2001-349400A), Hayami et al. (U.S. PGPUB 2009/0036242A1), and Thomas et al. (U.S. PGPUB 2005/0266946A1), does include a guide body with a flat engagement surface that receives/ underlays an guide face, none of the guide faces of the chain guide and tensioning apparatus in said disclosures has plurality of parallel spacers provided at the inner surface of the guide face so as to extends from the inner face into engagement with the flat engagement surface of the guide body. Consequently, claims 1 and 13 limitations appears to contain allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification.  
Furthermore, the prior art of record, either individually or in combination, also fail to disclose or render obvious, reducing heat/ friction generated between a drive chain and a chain guide/ tensioning apparatus via the precise method recited within independent claim 18. More specifically, a method involving a chain guide/ tensioning apparatus that comprises a first component, and a second component received by said first component; the first component having a flat engagement surface and a first aperture; the second component having a second aperture, a first spacer, a second spacer, and a channel defined between said first and spacers; the first and second spacers extending from the second component into engagement with the flat engagement surface of the first component; wherein, the channel is in communication with the first aperture of the first component and the second aperture on the second component so that lubricant can flow from said first aperture into the channel and then through said second aperture in order to cool and lubricate a drive chain. As detailed in the previous office action (dated 11/29/2021), Moster et al. teach a chain guide/ tensioning apparatus having substantially similar structure and the operative functionality as applicant’s claimed invention. However, unlike the chain guide/ tensioning apparatus used in applicant’s claimed method, Moster et al. does not explicitly propose or suggest the first component of the chain guide/ tensioning apparatus having a flat engagement surface; on the contrary, Moster et al. teach providing the engagement surface of the first component with grooves that matches/ complements the first and second spacers on the inner surface of the guide face. In addition, as further detailed above, none of other relevant and/ or analogues prior art identified by the examiner, offer any evidence that would lead to curing this deficiency in Moster et al. Subsequently, claim 18 limitations appears to contain allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification.  
Accordingly, the chain guide/ tensioning apparatus and the method claimed by the applicant within respective claims 1-20, are all determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654